EXAMINER’S AMENDMENT AND STATEMENT OF REASONS FOR ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by John Jihun Kim, Reg. L1327, on January 7, 2022.
The application has been amended as follows: 

**** Begin Examiner’s Amendment ****
Please amend claims 1 and 9 as follows:
1.  (Currently Amended) A device comprising: 
a multi-aperture imaging device including: 
an image sensor; 
an array of adjacently arranged optical channels, each optical channel having optics for projecting at least a partial field of view of a total field of view on an image sensor area of the image sensor; and 
a beam deflector for deflecting a beam path of the adjacently arranged optical channels, wherein a relative location of the beam deflector is switchable between a first position and a second position, so that in the first position the beam path is deflected 
the device further comprising: 
a controller adapted to control the beam deflector to move to the first position to acquire first imaging information of the first total field of view from the image sensor to control the beam deflector to move to the second position to acquire second imaging information of the second total field of view from the image sensor, and to insert a portion of the first imaging information into the second imaging information so as to acquire accumulated image information that in parts represents the first total field of view and in parts represents the second total field of view, 
wherein the controller is adapted to create for the second imaging information a depth map comprising a plurality of depth planes and to insert the first imaging information in a predetermined depth plane of the second imaging information so as to acquire the accumulated image information, and wherein the predetermined depth plane corresponds, within a tolerance range of 10%, to a distance of the first total field of view from the device.

9. (Currently Amended) The device as claimed in claim 1, wherein the predetermined depth plane is based on a user input associated with a placement of the first imaging information in the second imaging information. 

**** End Examiner’s Amendment ****

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Response, filed on December 22, 2021, has been received and made of record. In response to the Non-Final Office Action dated September 27, 2021, claims 1-6, 9-17 have been amended, claims 7 and 8 have been cancelled, and claims 18 and 19 have been newly added.

Response to Arguments
Regarding the objections to claims 1-17, Applicant has amended the claims to address the previously identified informalities.  Therefore, the outstanding objections to claim 1-17 are withdrawn.
Regarding the 35 U.S.C. 112 rejection of claims 5-14, 16 and 17, Applicant has amended the claims to address the previously identified indefinite subject matter.  Therefore, the outstanding 35 U.S.C. 112 rejection of claims 5-14, 16 and 17 is withdrawn.
Regarding the 35 U.S.C. 103 rejection of claims 1-3 and 13-16, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claims 1-3 and 13-16 is withdrawn.
Regarding the 35 U.S.C. 103 rejection of claims 1-5 and 13-16, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claims 1-3 and 13-16 is withdrawn.
Regarding the 35 U.S.C. 103 rejection of claim 6, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claim 6 is withdrawn.
Regarding the 35 U.S.C. 103 rejection of claims 7, 9 and 10, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claims 1-3 and 13-16 is withdrawn.

Allowable Subject Matter
Claims 1-6 and 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-6 and 9-17, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a device comprising a multi-aperture imaging device including an image sensor; an array of adjacently arranged optical channels, each optical channel having optics for projecting at least a partial field of view of a total field of view on an image sensor area of the image sensor, and a beam deflector for deflecting a beam path of the adjacently arranged optical channels, wherein a relative location of the beam deflector is switchable between a first position and a second position, so that in the first position the beam path is deflected towards a  the second imaging information so as to acquire accumulated image information that in parts represents the first total field of view and in parts represents the second total field of view, wherein the controller is adapted to create for the second imaging information a depth map comprising a plurality of depth planes and to insert the first imaging information in a predetermined depth plane of the second imaging information so as to acquire the accumulated image information, and wherein the predetermined depth plane corresponds, within a tolerance range of 10%, to a distance of the first total field of view from the device.
Regarding claim 18, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a device comprising: a multi-aperture imaging device including an image sensor; an array of adjacently arranged optical channels, each optical channel having optics for projecting at least a partial field of view of a total field of view on an image sensor area of the image sensor; and a beam deflector for deflecting a beam path of the adjacently arranged optical channels, wherein a relative location of the beam deflector is switchable between a first position and a second position, so that in the first position the beam path is deflected towards a first total field of view, and in the second position the beam path is deflected towards a second total 
Regarding claim 19, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a device comprising a multi-aperture imaging device including an image sensor, an array of adjacently arranged optical channels, each optical channel having optics for projecting at least a partial field of view of a total field of view on an image sensor area of the image sensor, and a beam deflector for deflecting a beam path of the adjacently arranged optical channels, wherein a relative .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697